DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022 was filed after the mailing date of the Non-final office action on 10/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, coils or multiple coils, other electronic components or solid state components in claim 4, multiple outlets in claim 6, and an electrically conductive radio frequency emitter in claim 8 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-8, and 10-19 are objected to because of the following informalities: 

Regarding claim 1:
In line 4, “the flow” should read as “a flow”,
In line 7, “the point of emission of the electromagnetic wave” should read as “a point of an emission of an electromagnetic wave”
In line 9, “the potential energy” should read as “a potential energy”, and “a plasma” should read as “the plasma”,
In line 10, “gas flow” should read as “the gas flow”, 
In line 12, “coherent electromagnetic wave” should read as “a coherent electromagnetic wave”.
Regarding claim 3:
In line 2, “the insulating properties of a plasma” should read as “insulating properties of the plasma”,
In line 3, “the super conducting properties of a plasma” should read as “super conducting properties of the plasma”,
In line 4, “the coherent wave” should read as “The coherent electromagnetic wave”, and “a point of emission to a target work material” should read as “the point of the emission to the target material”.
Regarding claim 4, in line 3, “the use” should read as “a use”.
Regarding claim 5:
In line 1, “the primary frequency” should read as “a primary frequency”,
In line 2, “the radio frequency” should read as “a radio frequency”,
In line 3, “the resonating frequency” should read as “a resonating frequency”.
Regarding claim 6, 
In lines 2-3, “the outside” and “the inside” should read as “an outside” and “an inside”,
In line 5, “the form” should read as “a form”,
In line 6, “the formation” should read as “a formation”.
Regarding claim 7, 
In line 1, “the electro-chemical alteration” should read as “an electro-chemical alteration”,
In line 2, “the alteration” should read as “an alteration”.
Regarding claim 8, 
In line 1, “the purpose” should read as “a purpose”, 
In line 2, “the dissociation” should read as “a dissociation”, and “the recombination” should read as “a recombination”,
In line 5, “the radio frequency” should read as “a radio frequency”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 1 and 10, claim limitation “the system/device […] configured to generate nitric oxide” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “configured to generate nitric oxide” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0014 of the specification states: The production of Nitric Oxide from the dissociation of N.sub.2 and O.sub.2 contained in atmospheric air which is 78% Nitrogen and 21% Oxygen and the recombination of the monatomic Oxygen and monatomic Nitrogen as Nitric Oxide gas in the predominantly Nitrogen enriched atmosphere for medical and non-medical uses.
	For examination purposes, the system/device is construed as the system contains atmospheric air/gas.
Regarding claim 6, claim limitation “means to provide for simultaneously operating multiple outlets” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “provide for simultaneously operating multiple outlets” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0065 of the specification states: One end of the electrode 36 that is contained within the generator 20 is connected to the gas supply tubing 24 while the other end is sealed by a cap 39. The straight tube electrode 36 has at least one aperture 37 formed through its surface to permit the flow of the introduced gas through both the tube electrode and the surrounding gap 40 formed between the electrode 36 and the quartz tube 38.
	For examination purposes, means is construed as gas supply tube. 
Regarding claim 8, claim limitation “means to introduce gases” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “introduce gases” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0021 of the specification states: The means to create each additional beams can be as simple as drilling numerous holes in an electrically conductive tube, sealed at one end and with fittings provided at the other end to allow for the introduction of a flow of gas to be used to form the plasma waveguide. The conductive tube can be a length of several feet or there can be several tubes of shorter lengths with such holes and which tubes can be placed such as to form any geometric pattern to suit coverage of the coaxial energy delivery systems for an intended use.
	For examination purposes, means is construed as a surface of the electrically conductive tube. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.

Regarding claim 1:
In line 4, the phrase “an electrically conductive tube to be fitted to permit the flow of a gas” is unclear. In particular, the electrically conductive tube is claimed to be fitted, however, the claim does not comprise any further structure so as the electrically conductive tube is able to be fitted into. It should be noted that based on the ambiguity and obscurity of the claim language, the Examiner has interpreted the claim as best as can be understood and applied prior art accordingly.
In line 8 and 9, the terms “the point” in line 8 and “that point” in line 9 are not definite since it is unclear whether the point or that point is the point of discharge of the gas or the point of the emission.
In line 13, the term “such material” is also not definite whether the material is the same as the target material in line 12 or different material.
Regarding claims 1, 2, and 5, the term "its" in claims 1 and 2 or “they” in claim 5 is unclear because the limitation is silent with regard to what the term “its" or “they” is referred to.  “Its” or “they” can be referred to anything causing the claim to be indefinite. 
Regarding claims 1, 2, and 3, the phrases “a radio frequency power supply” in claim 1, “utilizing as a power source”, “any device” in claim 2, and “power sources of claim 2” in claim 3 are not definite. Claims alternate between reciting “a radio frequency power supply”, “utilizing as a power source”, “any device” or “power sources” such that it is not clear whether “a radio frequency power supply”, “utilizing as a power source”, “any device” or “power sources” is intended to be claimed and whether if they are the same or different power supply/source. It should be noted that based on the ambiguity and obscurity of the claim language, the Examiner has interpreted the claim as best as can be understood and applied prior art accordingly.
Regarding claims 1, 4, 5, 6 and 8, the phrases “an electron accelerator system” and “ an electrically conductive tube” in claim 1, “any means to accelerate electrons”, “the magnetic component” in claim 4, and “generator in claim 2” in claim 5, “utilizing any means” in claim 6, and “an electrically conductive radio frequency emitter” in claim 8 are not definite. Claims alternate between reciting “an electron accelerator system”, “ an electrically conductive tube”, “any means to accelerate electrons”, “the magnetic component”, “generator”, “utilizing any means”, and “an electrically conductive radio frequency emitter” such that it is not clear whether “an electron accelerator system”, “ an electrically conductive tube”, “any means to accelerate electrons”, “the magnetic component”, “generator”, “utilizing any means”, or “an electrically conductive radio frequency emitter” is intended to be claimed and whether if they are the same or different limitation(s). It should be noted that based on the ambiguity and obscurity of the claim language, the Examiner has interpreted the claim as best as can be understood and applied prior art accordingly.
Regarding claim 3, the phrase “the system in claim 1, utilizing as a power sources of claim 2” is not definite. In particular, it is unclear whether claim 3 is dependent on claim 1 or claim 2. Moreover, claim 2 does not recite the limitation “power sources”.
Regarding claim 5, the phrase “the system in claim 1, utilizing the primary frequency of the radio frequency or other wave form generator in claim 2” is not definite. In particular, it is unclear whether claim 5 is dependent on claim 1 or claim 2. Moreover, claim 2 does not recite the limitation “the primary frequency of the radio frequency or other wave form generator”.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1-8, the term “the system” in line 13 of claim 1 and in the preamble of each of claims 2-8, is not definite since it is unclear whether the system is the coaxial energy delivery system or the electron accelerator system.
Regarding claims 14 and 15, the terms “the adjustable component” is not definite since it is unclear the adjustable component is the at least one of an adjustable inductance and an adjustable capacitance in claim 13 or not. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140303549 A1 to Sheperak (“Sheperak”), in view of US 20160251240 A1 to Fraser et al. (“Fraser”). 

Regarding claim 1, Sheperak discloses, a coaxial energy delivery system (see Plasma Directed Electron Beam (PDEB) system 10 in Figs. 2-3) comprising:
a radio frequency power supply (see a radio frequency generator 12 in Fig. 1), an electron accelerator system (see PDEB generator 20 in Fig. 1), and an electrically conductive tube (see a hollow straight tube electrode 36 in Fig. 2) to be fitted to permit the flow of a gas (see Fig. 2, wherein electrode tube 26 is a hollow tube with at least one hole 37 to permit the flow of gas as disclosed in para 0020) intended to be energized as a plasma (Para. 0020 “The straight tube electrode 36 has at least one aperture 37 formed through its surface to permit the flow of the introduced gas through both the tube electrode and the surrounding gap 40 formed between the electrode 36 and the quartz tube 38. The gas flows in a laminar manner to establish a waveguide”), 
a point (see at least one hole 37 in Fig. 2 which discharges gas along the surface of the tube electrode 36) of discharge of the gas (Para 0020), whether in tubular or columnar form (see Fig. 3), coincident with the point (see the surface of the tube electrode 36) of emission of the electromagnetic wave (see Fig. 2), 
the emission of the electromagnetic wave (see electromagnetic wave 54 in Fig. 3) at the point (see Fig. 3),
utilization of a fraction of the potential energy at that point to form a plasma in such gas flow that the plasma forms a conduit or waveguide (see plasma sheath or waveguide 50 in Fig. 3) to insulate and confine the electromagnetic wave (54) in its interior (Para. 0028; Figure 3) and thereby directing such coherent electromagnetic wave (54) to a target material (see target 52 in Fig. 3) to be coupled with such material and impart its energy thereto (disclosed in para 0028 “As shown in FIG. 3, a plasma sheath, or waveguide, 50 is generated and directed toward a target 52. The plasma sheath 50 contains and directs a coherent, non-axially propagating high energy electromagnetic wave 54”), which is manifested as a visible beam in appearance (Para. 0018 “the waveform extends outbound, the high voltage potential strikes a plasma and emits electrons at the closest aperture along the conductor, then continuing to move outbound, the voltage potential strikes a plasma and emits electrons at the next aperture, continuing outbound accomplishing the same striking a plasma and emitting electrons at each successive aperture location along the conductive path. This phenomenon is sequential and yet appears simultaneous at all apertures at once. In this instance the peak voltage on the waveform is on and off at 13.56 million times a second, a speed which the human eye cannot detect causing the appearance of all apertures operating at the same time”). 
Speperak further discloses, the system is structured and configured to generate atomic oxygen from the inert gas such as helium and oxygen via gas supply tubing (24) to accelerate healing at the wound (Para 0039 and Fig. 2). 
However, Sheperak does not explicitly disclose, the system is configured to generate nitric oxide.  
Nonetheless, Fraser teaches, a system 100A in Fig. 2 comprises a plasma discharge device 102 and a gas/air compressor 105, wherein the gas/air compressor 105 is configured to supply carrier gas to the device 102, wherein the plasma discharges on the carrier gas (i.e. ambient air or compressed air) causes ionization and disassociation of the carrier gas to molecular nitrogen (N.sub.2) gas and molecular oxygen (O.sub.2) gas. Both molecular nitrogen (N.sub.2) gas and molecular oxygen (O.sub.2) gas further reacts with nitrogen atoms and oxygen atoms from the carrier gas (i.e. ambient air or compressed air) to produce nitric oxide (NOX) gas. The oxygen atoms from the carrier gas oxidizes nitrate (NOx) to nitrogen dioxide (NO.sub.2). The nitrogen dioxide (NO.sub.2) in the cooling tower, make-up water results in the production of nitric acid (HNO.sub.3) production. The hydrogen ions produced from nitric acid contributes further to the removal of bicarbonate ions to treat and or mitigate unwanted material such as scale, biological contaminants, biofilm, Legionella bacteria, biologically induced corrosive material (Para 0139).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the gases supplied to the system of Sheperak wherein the gases comprise the ambient air with nitrogen and oxygen so as when the plasma discharges on the gases, the system configured to generate nitric oxide as taught and/or suggested by Fraser in order to treat and or mitigate unwanted material such as scale, biological contaminants, biofilm, Legionella bacteria, biologically induced corrosive material as disclosed in para 0139 by Fraser. 

Regarding claim 2, Sheperak discloses of utilizing as a power source (12), any device which provides a square wave, a saw tooth wave, pulsed direct current, direct current or any other wave form for its operation (Para. 0026; Figure 1).  

Regarding claim 3, Sheperak discloses of utilizing the power sources (12) in order for the utilization of the insulating properties of a plasma (50) to confine and direct a compressed (i.e. keeping the electromagnetic wave within the plasma 50) electromagnetic wave 54 and the super conducting properties of a plasma (50) to convey the coherent wave from a point of emission to a target work material (52).  

Regarding claim 4, Sheperak discloses utilizing any means to accelerate electrons, in addition to the magnetic component (see electrode 36 in Fig. 2) of the electromagnetic wave (54), including but not limited to the use of coils or multiple coils, other electronic components (see impedance match circuit 16, or additional oscillators 30 in Fig. 1, or electrical connection in Fig. 2) or solid state components (see quartz tube 38 in Fig. 2).

Regarding claim 5, Sheperak discloses of utilizing the primary frequency (13.56 MHz) of the radio frequency (12) or other wave form generator (30), on which to add other frequencies (frequency range of 50Hz to 900 MHz for tissue ablation) which are compatible with the resonating frequency or frequencies (i.e. the resonant frequencies which harms cells such as cancerous cell or to heal and strengthen cells) of the target material (52), whether they be solid, liquid or gas (Para. 0026).  

Regarding claim 6, Sheperak discloses, in another embodiment (i.e., Fig. 7), of utilizing any means (90) to provide for simultaneously operating multiple outlets 96 for the plasma conduit or waveguide (50) on the outside and the electromagnetic wave or other wave forms (54) on the inside, including but not limited to using any electrically conductive tube or tubes (92) of any length or lengths and any geometric pattern having more than one aperture (96), in the form of a hole or a hole (96) with an electrically conductive tube (92) attached to such hole (96) which may facilitate the formation of the plasma conduit or waveguide (50) on the outside and the electromagnetic wave, or other wave form (54), on the inside (Para. 0032; Figure 7). 

Regarding claim 7, Sheperak discloses that the system (10) used for the purpose of the electro-chemical alteration or manipulation of matter (i.e. electrochemical process or reaction is one in which electricity is produced by a chemical reaction. Sheperak teaches of the system producing atomic oxygen directed at a wound (Para.0058). Sheperak also discloses that using the system to accelerate healing of wound (Para. 0040). Thereby Sheperak production of oxygen using a Helium and Oxygen source to heal a wound meets the definition of an electrochemical process or reaction (Para. 0039)), including the alteration, manipulation or change of atoms or molecules (Para. 0039; Figures 1-7).  

Regarding claim 8, Sheperak discloses used for the purpose of generating generate atomic oxygen from the inert gas such as helium and oxygen for medical and non-medical uses (sterilization such as killing all pathogens including bacteria, bacteria spores, fungi, molds, prions and viruses in para 0041), including a means to introduce gases (see gas supply tubing 24 in Fig. 2) into an electrically conductive radio frequency emitter (see tube electrode 36) which discharges both the radio frequency and the gas into a reaction chamber (see gap between quartz tube 38 and tube electrode 36) thus causing dissociation of inert gas and formed atomic oxygen (para 0039).
However, Sheperak does not explicitly disclose, used for the purpose of generating Nitric Oxide gas from the dissociation of atmospheric air and the recombination of monatomic Oxygen and monatomic Nitrogen as Nitric Oxide gas for medical and non-medical uses, including a means to introduce gases such as atmospheric air into an electrically conductive radio frequency emitter which discharges both the radio frequency and the gas into a reaction chamber thus causing dissociation of the air and recombination of the atomic Nitrogen and atomic Oxygen as Nitric Oxide.
Nonetheless, Fraser teaches, a system 100A in Fig. 2 comprises a plasma discharge device 102 and a gas/air compressor 105, wherein the gas/air compressor 105 is configured to supply carrier gas to the device 102, wherein the plasma discharges on the carrier gas (i.e. ambient air or compressed air) causes ionization and disassociation of the carrier gas to molecular nitrogen (N.sub.2) gas and molecular oxygen (O.sub.2) gas. Both molecular nitrogen (N.sub.2) gas and molecular oxygen (O.sub.2) gas further reacts with nitrogen atoms and oxygen atoms from the carrier gas (i.e. ambient air or compressed air) to produce nitric oxide (NOX) gas. The oxygen atoms from the carrier gas oxidizes nitrate (NOx) to nitrogen dioxide (NO.sub.2). The nitrogen dioxide (NO.sub.2) in the cooling tower, make-up water results in the production of nitric acid (HNO.sub.3) production. The hydrogen ions produced from nitric acid contributes further to the removal of bicarbonate ions to treat and or mitigate unwanted material such as scale, biological contaminants, biofilm, Legionella bacteria, biologically induced corrosive material (Para 0139).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the gases supplied to the system of Sheperak wherein the gases comprise the ambient air with nitrogen and oxygen so as when the plasma discharges on the gases, the system configured to generate nitric oxide as taught and/or suggested by Fraser in order to treat and or mitigate unwanted material such as scale, biological contaminants, biofilm, Legionella bacteria, biologically induced corrosive material for medical and non-medical uses as disclosed in para 0139 by Fraser. 

Regarding claim 10, Sheperak discloses of a device (10) for treating wounds (Para. 0003 and 0019; Figures 1-3) comprising: 
an electrode (36) for establishing a shaped plasma (50) for directing an electron beam (52), (Para. 0022 and 0028; Figures 1-3); 
a gas supply (22) connected to the electrode (36) to support the plasma (52), (Para. 0019 and 0028; Figures 1-3); and 
a voltage supply (see supply 110V) connected to the electrode (36) for energization of the plasma (50) and establishment of the electron beam (52), (Para. 0028; Figures 1-3). 
Speperak further discloses, the system is structured and configured to generate atomic oxygen from the inert gas such as helium and oxygen via gas supply tubing (24) to accelerate healing at the wound (Para 0039 and Fig. 2). 
However, Sheperak does not explicitly disclose, the system is configured to generate nitric oxide.  
Nonetheless, Fraser teaches, a system 100A in Fig. 2 comprises a plasma discharge device 102 and a gas/air compressor 105, wherein the gas/air compressor 105 is configured to supply carrier gas to the device 102, wherein the plasma discharges on the carrier gas (i.e. ambient air or compressed air) causes ionization and disassociation of the carrier gas to molecular nitrogen (N.sub.2) gas and molecular oxygen (O.sub.2) gas. Both molecular nitrogen (N.sub.2) gas and molecular oxygen (O.sub.2) gas further reacts with nitrogen atoms and oxygen atoms from the carrier gas (i.e. ambient air or compressed air) to produce nitric oxide (NOX) gas. The oxygen atoms from the carrier gas oxidizes nitrate (NOx) to nitrogen dioxide (NO.sub.2). The nitrogen dioxide (NO.sub.2) in the cooling tower, make-up water results in the production of nitric acid (HNO.sub.3) production. The hydrogen ions produced from nitric acid contributes further to the removal of bicarbonate ions to treat and or mitigate unwanted material such as scale, biological contaminants, biofilm, Legionella bacteria, biologically induced corrosive material (Para 0139).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the gases supplied to the system of Sheperak wherein the gases comprise the ambient air with nitrogen and oxygen so as when the plasma discharges on the gases, the system configured to generate nitric oxide as taught and/or suggested by Fraser in order to treat and or mitigate unwanted material such as scale, biological contaminants, biofilm, Legionella bacteria, biologically induced corrosive material as disclosed in para 0139 by Fraser. 

Regarding claim 11, Sheperak discloses that the voltage supply (supply 110V) includes one of a radio frequency oscillator (20), a pulsed DC generator, a square wave generator, a saw-tooth generator, a 50 cycle AC generator, a 60 cycle generator and a DC voltage supply (see oscillators 30 and para 0026 “any additional oscillators 30 generate sinusoidal time varying voltages, the invention also contemplates use of other power supplies such as, for example, pulsed DC, square wave, saw-tooth DC and 50 or 60 cycle AC”).
  
Regarding claim 12, Sheperak discloses of an impedance matching circuit (16) connected between the electrode (36) and the voltage source (supply 110V), (see Fig. 1).  

Regarding claim 13, Sheperak discloses that the impedance matching circuit (16) includes at least one of an adjustable inductance and an adjustable capacitance (Para. 0023 “The length of the coaxial cable will affect the tuning in the impedance matching circuit 16. Coaxial cable mimics capacitance; therefore, compensating inductance and capacitance must be adjusted accordingly, either manually and/or automatically”).  

Regarding claim 14, Sheperak discloses that the adjustable component is manually adjustable (Para. 0023 “The length of the coaxial cable will affect the tuning in the impedance matching circuit 16. Coaxial cable mimics capacitance; therefore, compensating inductance and capacitance must be adjusted accordingly, either manually and/or automatically”).  

Regarding claim 15, Sheperak discloses that the adjustable component is automatically adjustable (Para. 0023 “The length of the coaxial cable will affect the tuning in the impedance matching circuit 16. Coaxial cable mimics capacitance; therefore, compensating inductance and capacitance must be adjusted accordingly, either manually and/or automatically”).  

Regarding claim 16, Sheperak discloses that the device (10) further including a nozzle (38) with the electrode (36) disposed within the nozzle (38), the nozzle (38) providing direction for the shaped plasma (see Fig. 3).

Regarding claim 17, Sheperak discloses that the nozzle (38) is adapted to be hand held and the electrode (36) has at least one aperture (37) formed there through for emission of gas into a gap (40) formed between the electrode (36) and an inner surface of the nozzle (38), the electrode (36) cooperating with the nozzle (38) to form a laminar gas flow that becomes a cold plasma for containing a flow of energy within the plasma (Para. 0022 and 0028; Figures 1-3).  

Regarding claim 18, Sheperak discloses, in another embodiment (i.e., Fig. 5), a manifold (72) with the electrode (i.e. hollow conductor not shown; Para. 0032) disposed within the manifold (72), the manifold (72) carrying at least one nozzle (74) and providing coverage over a surface area (52) for the shaped plasma (50), (Para. 0032; Figure 5). 

Regarding claim 19, Sheperak discloses of a plurality of apertures (i.e. hole in the hollow conduction not shown; Para. 0031-0032) are formed through the manifold (70), the apertures being operative as virtual electrodes (i.e. hollow conductor not shown; Para. 0020 and 0030-0032; Fig. 5).

Response to Amendment
The amendments of claims filed on 06/29/2022 are acknowledged. 
Claims 9 and 20 are cancelled.

Response to Arguments
Applicant’s arguments filed 06/29/2022 with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sheperak and Fraser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761         

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761